437 So.2d 180 (1983)
STATE of Florida, Appellant,
v.
James HIGGINS, Appellee.
No. 82-2418.
District Court of Appeal of Florida, Fourth District.
August 10, 1983.
Rehearing Denied October 5, 1983.
Jim Smith, Atty. Gen., Tallahassee, and Joy B. Shearer, Asst. Atty. Gen., West Palm Beach, for appellant.
Richard R. Haas, Pompano Beach, for appellee.
*181 PER CURIAM.
The state appeals from dismissal of an information charging appellee with grand theft. We reverse.
1. The motion to dismiss was sworn to by counsel rather than by appellee, in contravention of Rule 3.190(c)(4), Florida Rules of Criminal Procedure;
2. The state was not afforded sufficient notice of the hearing on the motion to dismiss;
3. The oral traverse of the state should have been accepted;
4. Since the facts set forth in the motion to dismiss are consistent with appellee's guilt, no traverse, either written or oral, was necessary; and
5. Fair market value of stolen goods is the retail value regardless of whether the owner-victim had purchased them at wholesale. Negron v. State, 306 So.2d 104 (Fla. 1975).
REVERSED and REMANDED.
LETTS, HERSEY and WALDEN, JJ., concur.